Citation Nr: 1129130	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection a psychiatric disorder, to include major depression and anxiety disorder, including as due to undiagnosed illness and/or secondary to service-connected disabilities.  

2.  Entitlement to service connection for joint pain of the knees and hands, including as due to fibromyalgia or due to undiagnosed illness. 

3.  Entitlement to service connection for a condition manifested by chronic diarrhea, including as due to undiagnosed illness. 

4.  Entitlement to service connection for headaches, including as residuals of head injury.  

5.  Entitlement to service connection for pseudotumor cerebri, including as due to undiagnosed illness. 

6.  Entitlement to service connection for a low back disorder, including as due to fibromyalgia or due to undiagnosed illness. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The veteran had active service from March 1987 to June 1991. 

The appeal came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), denying reopening of claims which are the subjects of this appeal.  The Board in August 2008 reopened those claims and remanded them for additional development.  The reopened claims have returned for further appellate review.  

The veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in March 2008.  A transcript of that hearing is of record.  

The Board has recharacterized the Veteran's claimed mental disorder as a psychiatric disorder to include major depression and anxiety disorder, based on medical findings presenting psychiatric disability other than anxiety disorder, and based on recent United States Court of Appeals for Veterans Claims (Court) precedent.  The Court has held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board believes this precedent applies not only for PTSD claims, but for claims for other psychiatric disorders, as in this case.

The Board has also herein recharacterized the Veteran's claims associated with residuals of head injury and headaches, based on medical findings including upon neurological evaluation in September 2010 to the effect that the Veteran's headaches are causally associated with his pseudotumor cerebri, without other distinct headache disability upon which to base a separate claim for service connection for residuals of head injury, as discussed in the Reasons and Bases portion of this decision.  The Board finds such recharacterization appropriate, again based on the unreasonableness of imposing upon the Veteran claimant a requirement to accurately characterize the nature of the disability claimed where, as here, differentiation of differing disability associated with headaches or headache-like symptoms is not reasonably within the ambit of lay capacities.  Clemons.  

The Board has also recharacterized the claim for service connection for colitis as one for service connection for a condition manifested by chronic diarrhea, based on the unreasonableness of characterizing a claim in such a manner as would preclude the basis of claim.  The claim based on undiagnosed illness would be precluded if colitis, a clinical disease entity, were presumed present rather than a condition potentially not diagnosed which might be service connected as Persian Gulf War undiagnosed illness under 38 C.F.R. § 3.317 (2010).  


FINDINGS OF FACT

1.  A psychiatric disorder, to include major depression and anxiety disorder, was caused by physical disabilities determined to be service connected by the Board's decision herein, including diarrhea, headaches, and chronic pain affecting the knees, hands, and low back.  

2.  The Veteran has had medical unexplained chronic multi-symptom illness with disability inclusive of chronically painful knees and hands, chronically painful low back, and abdominal distress with chronic diarrhea.  These have been manifested by objectively observed tender trigger points, physical impairments, and colonoscopy with biopsy supporting the presence of tissue inflammation.  These conditions have been present to a disabling degree chronically for in excess of six months following the Veteran's service, including service in the Southwest Asia theater of operations during the Persian Gulf War.  These conditions have not been attributed to any other diagnosed disability, with the exception of Gulf War Syndrome or illness, or fibromyalgia.

3.  Fibromyalgia has been diagnosed as associated with the painful conditions of the knees, hands, and low back.  

4.  Pseudotumor cerebri with associated chronic headaches developed in service.  


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, to include anxiety disorder and depression, is warranted as secondary to service-connected disabilities including diarrhea, headaches, and chronic pain of the knees, hands, and low back.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.310 (2010).

2.  Service connection for joint pain of the knees and hands is warranted as Persian Gulf War undiagnosed illness, or as a symptom of fibromyalgia.  38 U.S.C.A. §§ 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.317 (2010).

3.  Service connection for a condition manifested by chronic diarrhea is warranted as Persian Gulf War undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.317 (2010).

4.  Service connection for pseudotumor cerebri with associated chronic headaches is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

5.  Service connection for a low back disorder is warranted as Persian Gulf War undiagnosed illness, or as a symptom of fibromyalgia.  38 U.S.C.A. §§ 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In light of the full grant of benefits sought with respect to the Veteran's appeal, it is clear that no further notification or assistance is necessary.  

II.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010) ; 38 C.F.R. § 3.303 (2010)

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability. Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, signs or symptoms involving the skin; signs or symptoms involving the respiratory system (upper or lower); or gastrointestinal signs or symptoms. The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

The law governing Gulf War Syndrome also codified the same list of signs and symptoms of an undiagnosed illness as had previously been included in 38 C.F.R. § 3.317.  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following, but are not limited to: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2)(i).

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The term "objective indications of a qualifying chronic disability" includes both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).   Although the Veteran is not medically trained, he is competent to report the observable manifestations of his claimed disorders.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Hence, his own assertions may serve as support for the presence of symptoms supportive of the claimed conditions as part of a Gulf War Syndrome under 38 C.F.R. § 3.317.  

For purposes of Gulf War undiagnosed illness claims, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)(5).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of a particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in a particular Veteran's case does not preclude compensation under section 3.317.  VAOPGCPREC 8-98.

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous diagnostic code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is then warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Compensation shall not be paid under 38 C.F.R. § 3. 317 if:  (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's service personnel records reflect active duty in the Southwest Asia Theater of operations during the Persian Gulf War.  As a result, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317.

Upon VA treatments in 1996, the Veteran was noted to have a history lasting several years of dysarthria and headaches of a vascular quality associated with photophobia, nausea, and vomiting.  Evaluation was prompted by these symptoms becoming markedly worse in July 1996.  A July 1996 MRI of the brain was normal with the exception of some prominent draining veins.  

VA x-rays of the knees in April 1996 were normal.  An MRI of the left knee in July 1996 was "essentially negative,"  with the menisci showing increased signal though without tear.  

The Veteran underwent VA hospitalization in July 1996 for increasingly severe headaches which were of a vascular quality but were associated with photophobia, nausea, and vomiting.  These symptoms, while recently more severe, had been present for several years.  He also reported some haziness of vision over several months.  A lumbar puncture revealed a pressure level of 330, treated with fluid removal.  In the absence of identified cause, the examiner assessed rule out pseudotumor cerebri.  Mild optic nerve swelling was also found, more so on the left, and Acetazolamide was prescribed.  

In 1996 VA rheumatology treatment, the Veteran complained of pain in the back and knees, headaches, and swelling in the hands and knees.  The examiners observed that the Veteran walked with a cane and had multiple tender points.  The examiners assessed and treated Persian Gulf Illness symptomatically.  

Upon a State psychological examination for purposes of disability determination conducted in October 1996, the Veteran was observed to walk slowly with a cane.  His Persian Gulf history was noted, with reported difficulty developing following his return from that interval of foreign service.  Disabling symptoms were noted to include chronic diarrhea, severe headaches, pains in multiple joints including particularly the hands and knees, chest pains, body aches, slurred speech, becoming confused at times, great difficulty going to sleep and frequently waking at night with inability to return to sleep.  A history of elevated cerebrospinal pressure upon spinal tap testing was also noted.  He reported that he had intermittent dizziness, and that he would fall without use of a cane.  He was noted to have not worked since January 1996, when he had been employed performing physical laboratory assistance work in a laboratory research plant, with that work ceased because he physically could no longer work.  He reported also becoming increasingly anxious and depressed since returning from the Persian Gulf.  He reported being saddened by his loss of physical skills and abilities as well as the loss of a good job (the laboratory position) which he enjoyed.  He reported feeling helpless with increasing irritability.  Symptoms noted upon examination included limited eye contact, slightly slowed movements, apparent depression with reported feelings of hopelessness and minimal energy, and reported frequent thoughts of suicide.  The examiner assessed major depressive disorder, moderate, single episode, with multiple physical problems.  

Upon a December 1996 VA examination of the Veteran's joints for compensation purposes, the examiner noted that no disorder of the Veteran's joints had been diagnosed, to include none identified by MRI of the Veteran's knee.  The examiner accordingly concluded that any disorder of the Veteran's joints remained undiagnosed.  

At another State neuropsychiatric examination conducted in January 1997, the examiner noted a history of Persian Gulf deployment for six months, with current symptoms including joint pain, headache every day all day until he went to sleep, constant diarrhea, and back pain.  The examiner noted that the Veteran was on multiple medications daily for treatment of depression, headaches, diarrhea, stomach pain, swelling, and joint pains.  The examiner further noted that the Veteran's activities were considerably limited, with his doing little throughout the day and difficulties including limited ability to cook, shop, or clean due to constant pain and difficulty ambulating.  He spent much of his day in his living room, and he also had considerable interference with sleep.  The examiner noted that the Veteran had a history of productive work after leaving the Army in 1991, with multiple physical jobs as well as progressively responsible employment until he ceased work due to his health.  Other than smoking cigarettes daily, he denied adverse habits to include use of non-prescribed (illicit) drugs or excessive use of alcohol.  The examiner noted that the Veteran appeared overly concerned about himself and appeared to be constantly in pain.  He also noted that the Veteran's concentration and ability to perform tasks were impaired by inability to sit for any period of time as well as constant pain.  The examiner assessed Persian Gulf Syndrome with polyarthropathies and anxiety, and adjustment disorder with depression.  

Upon State orthopedic examination for purposes of disability determination conducted in April 1997, the Veteran's history was noted of multiple disability symptoms beginning approximately a year and a half after the Veteran returned from the Persian Gulf to the United States.  The disability symptoms included fatigue, weakness, dizziness, severe bouts of diarrhea, and severe headaches.  He said he had pains in his back at all times, as well as pains in his knees, ankles, shoulders, wrists, and fingers.  There were some walking limitations with a limp favoring the left side.  The lumbosacral spine was limited to 45 degrees in flexion, and shoulder movement was painful.  X-rays of the lumbar spine were noted to show only slight straightening of normal lordosis.  There were tender trigger points in the upper extremities over the lateral epicondyles of the elbows and the subdeltoid bursa.  However, strength in the hands was intact upon testing and finger movements appeared normal.  The examiner assessed fibromyalgia syndrome, though he could not determined whether this was related to Persian Gulf Syndrome.   

Upon VA psychiatric examination in July 1997, the examiner noted the Veteran's past employment history as well as psychiatric treatment with medication the year prior but not currently.  The Veteran complained of back pain and multiple joint pain, headaches, poor sleep, upset stomach, abdominal pain, bouts of diarrhea, poor appetite with recent loss of 25 pounds, dizzy spells, chest pain, difficulty breathing, blurred vision, short temper, frequent irritability, forgetfulness, and inability to concentrate.  He reported being repeatedly tested for these symptoms.  The examiner assessed anxiety disorder with dramatization, and assigned a Global Assessment of Functioning (GAF) Scale score of 60.  

A private treatment record from May 2000 noted care for ongoing severe headaches, joint pains in the hands, wrists, and knees, stomach aches, and back aches.  The treating doctor noted the presence of anhedonia and hopelessness.  The hands and knees were observed to be swollen, but the ankles were not.  The examiner assessed possible Persian Gulf Syndrome, and severe depression.  Other VA and private treatment records also variously noted continued polyarthropathies affecting multiple joints, headaches, abdominal pains, and depression.  

Colonoscopy with biopsy in March 2005 for complaints of constant diarrhea produced findings of diffuse chronic inflammation in the colon wall sample, as well as diverticulosis throughout the colon and internal hemorrhoids.

Records from the Social Security Administration obtained in November 2008 reflect that the Veteran was awarded Social Security disability benefits for the interval from December 28, 1995, until April 25, 2001, based on ongoing disability over that interval preclusive of gainful employment, due to symptoms of Persian Gulf Syndrome as affecting the joints, headaches, and diarrhea.   

Upon VA psychiatric examination for compensation purposes in August 2010, the Veteran's history of military service and post-service work activities and subsequent disablement due to multiple disabilities was noted.  The examiner noted that the Veteran had a history of ongoing psychiatric symptoms including depressed mood, sleep impairment, psychomotor slowing, hopelessness, suicidal ideation, impaired concentration, and anhedonia, which together met the diagnostic criteria for major depression.  The examiner further opined that the Veteran's physical conditions including diarrhea, headaches, and chronic pain, were directly causative of his depression.  

The Board finds ample evidence of record to find that the evidence preponderates in favor of the presence of Persian Gulf Syndrome with associated disability present to a disabling (compensable) degree within the applicable period following the Veteran's Persian Gulf War service in the Southwest Asia theater, to warrant service connection for Persian Gulf undiagnosed illness or fibromyalgia for disability affecting joints of the knees and hands and low back.  38 C.F.R. § 3.317.  In so finding, the Board finds that these disorders may be rated as analogous to arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010), with impairment in functioning present for each of these joints over multiple years from the mid-1990s sufficient to qualify for a 10 percent evaluation separately for each knee and the low back under that Code.  Stankevich.  Above-noted 1996 VA rheumatology treatments found tender points supporting fibromyalgia with resulting symptoms including back and bilateral knee pain and hand pain without the record otherwise supporting a diagnosis of arthritis or other disorder of the knees or hands or back distinct from Persian Gulf Syndrome.  In addition, the April 1997 State orthopedic examination assessed fibromyalgia syndrome as causing the Veteran's symptoms affecting the knees and hands (including wrists and fingers), without arthritis or other causal disorders found.  Similarly, a January 1997 State neuropsychiatric examination for purposes of disability determination resulted in a finding of Persian Gulf Syndrome causing the Veteran's varied symptoms including polyarthropathies.  This is consistent with other findings of record supportive of this assessment, including objective findings of tender trigger points to support the diagnosis.  The record as a whole provides insufficient medical evidence to support a clinical diagnosis of the claimed pain disability affecting the knees or hands or back distinct from Persian Gulf Syndrome or fibromyalgia, and the evidence thus preponderates against any such diagnosis which would preclude a finding of entitlement based on Persian Gulf Syndrome or fibromyalgia under 38 C.F.R. § 3.317.  

The Board also finds that the evidence preponderates in favor of a finding of Persian Gulf Syndrome resulting in a disorder manifested by diarrhea.  Objective findings supportive of the Veteran's claimed diarrhea disorder include colonoscopy with biopsy showing diffuse inflammation in colon tissue in March 2005.  The January 1997 state neuropsychiatric examination for purposes of disability determination resulted in a finding of Persian Gulf Syndrome causal of the Veteran's varied symptoms inclusive of abdominal pain with chronic diarrhea.  This has been consistently shown by treatment and examination records to have been present to a disabling degree over multiple years beginning in the mid 1990s.  The evidence preponderates against any diagnosis distinct from Persian Gulf Syndrome being causal of the Veteran's diarrhea symptoms, with no medical diagnosis assigned to explain the inflammation or diarrhea.  38 C.F.R. §  3.317; Espiritu.  The finding herein of a prolonged interval of compensably disabling diarrhea beginning in the mid 1990s is made based on analogy to irritable colon syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319, with symptoms inclusive of frequent episodes of abdominal disturbance with abdominal distress and diarrhea.  

Regarding the Veteran's claims for pseudotumor cerebri and headaches, the Board noted in its August 2008 Decision and Remand that in the absence of an underlying identified causal disease or condition, as in this case, pseudotumor cerebri might be characterized as an undiagnosed illness for purposes of 38 C.F.R. § 3.317.  However, upon a VA neurological evaluation in September 2010, the physician opined that pseudotumor cerebri is a "well defined clinical entity" and that it is accordingly not an undiagnosed illness.  However, that neurologist went on to opine that the Veteran's pseudotumor cerebri as likely as not had its onset in service, and was causative of his headaches.  The examiner opined that it is not as likely as not that the Veteran's headaches were due to trauma in service.  The Board observes that the Veteran's self-reported history of headaches originating in service, as consistently self-reported over the decades after service, supports this clinical assessment.  Jandreau.  Accordingly, in the absence of contrary medical opinion evidence, and with the balance of relevant evidence in support, the Board concludes that the evidence preponderates in favor of service connection for pseudotumor cerebri and associated headaches on a direct basis.  38 C.F.R. § 3.303.  

Service connection for headaches having been established, their association with head trauma in service need not be further addressed for adjudicative purposes.  The Board effectively concludes, including based on the September 2010 VA examiner's opinion, that there is no distinct claim for disability other than the headaches and pseudotumor cerebri service connected by this decision.  Hence there remains no additional disability to serve as a distinct basis of claim for service connection for residuals of head trauma in service.  Based on the service connection granted herein of both pseudotumor cerebri and headache disorder, the Board finds that it has herein granted the complete benefit sought by the claim for service connection for residuals of head injury.

The Board further finds that service connection is warranted by the preponderance of the evidence for the Veteran's variously diagnosed mental disorder, reasonably characterized based on recent diagnoses as major depression and anxiety disorder, as secondary to the Veteran's now service-connected physical conditions including diarrhea, headaches, and chronic pain, as supported by the findings and conclusions of the August 2010 VA psychiatric examiner for compensation purposes, as well as prior findings of a State psychological examination in October 1996 and a state neuropsychiatric examination in January 1997.  38 C.F.R. § 3.310.  The Board draws this conclusion from the preponderating evidence supportive of the presence of major depression or anxiety disorder due in substantial part to the presence of significant physical ailments which are service connected by this decision, as discussed hereinabove.  


ORDER

Service connection is granted for a psychiatric disorder, to include major depression and anxiety disorder, on a secondary basis.  

[Continued on Next Page]

Service connection is granted for joint pains of the knees and hands.  

Service connection is granted for a condition manifested by chronic diarrhea.

Service connection is granted for a headache disorder.

Service connection is granted for pseudotumor cerebri with associated chronic headaches. 

Service connection is granted for a low back disorder.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


